IN THE COMMONWEALTH COURT OF PENNSYLVANIA


New Morgan Landfill Company, Inc.,        :
                 Appellant                :
                                          :
                  v.                      :        No. 149 C.D. 2020
                                          :
Berks County Solid Waste Authority        :
and County of Berks, Pennsylvania         :


PER CURIAM                           ORDER


            NOW, December 6, 2021, having considered Appellant’s application

for reargument and Appellees’ answer in response thereto, the application is denied.